DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/18/22 has been entered.

Affidavit Under 37 CFR 1.132
The affidavit of David Smith under 37 CFR 1.132 filed 01/18/22 is insufficient to overcome the rejection of claims 1-12 based upon Smith et al. (US 2014/0276278) in view of Lee (US 2009/0173340) as set forth in the last Office action because:  The declaration fails to properly identify one of the following: 1. Unexpected results, 2.commercial success, 3. Long-felt need and failure of others, 4. Inoperability of references, 5. Skepticism of experts, or 6. Copying. The applicant remarks that the affidavit is to support that Lee cannot be considered analogous art, however, it does not supply sufficient evidence and a nexus with the claimed invention. The argument that Lee is not analougous art is addressed in the response to argument section at the end of the office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. It is unclear what the channel is associated with in the system. Is the channel associated with the collar or another structure? Further, it is unclear what “a desired location” would be, is this a desired location within the channel, a desired location along the collar, or another desired location?

Claim 12 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear the metes and bounds of “semi-rigid or rigid” would be. What materials or structure would create this semi-rigid or rigid body? The specification does not detail what the parameters of the body need to be to read on terminology “semi-rigid or rigid”. One person’s perception of “semi-rigid or rigid” could be different from another person’s perception of “semi-rigid or rigid”. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2 and 4-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2014/0276278) in view of Lee (US 2009/0173340).
 	In regard to claim 1, Smith et al. teaches the following: a system comprising: a collar device (collar: 113) having a partially circumferential body with two distal ends defining an inner circumference there between (collar of Figure 18 having body with circumference between ends), the collar device being sized to be worn around a human neck (paragraphs 0151 0120), the two distal ends further defining an opening of the body there between that is positionable at a laryngeal prominence of the human neck when the collar device is worn (see figure 18 and paragraph 0051, opening is capable of being positionable at a user’s laryngeal, paragraph 0120), and at least one pair of pressure pad modules (pad-type protuberances: 103) on the collar device (113) that are engaged along the defined inner circumference of the collar device between the two distal ends to position the pressure pad modules on the collar device between the two distal ends (paragraph 0102, pads positioned on interior of band at or near the terminal ends), so that each pressure pad module has at least a portion that extends from the inner circumference in a direction to apply an inward pressure on one or more veins in the human neck when the collar device is worn (paragraph 0138, the collar partially encircling the neck and being formed of a resilient spring-like material with compression pads mounted thereto to function like a spring clip to exert pressure against the jugular vein of a user’s neck. This exerted pressure against the jugular vein would be the inward pressure on a vein in the user’s neck).
 	However, Smith et al. fails to teach the pressure pad modules explicitly being slidably attached to the defined inner circumference of the collar device.

 	It would have been obvious before the effective filing date to one having ordinary skill in art to have provided the pressure pad module of Smith with the screw pad attachment or the sleeve attachment as taught by Lee, since the pressure pads of Smith provided on the collar with a screw fastener would provide a collar having a releasable attachment means for the pads/modules allowing the pads/modules to be adjusted (loosen/tighten) against the users skin to create an even greater fit the collar device and provide the desired amount of pressure around the user’s neck as needed (Lee: paragraph 0063). Further, the pads of Smith being attached to the collar device by a sleeve attachment as taught by Lee, provides a collar device that allows the pads to be removably attached to the collar and also to be adjusted along the circumference of the collar to hit at the desired point along a user’s neck as needed (Lee: paragraph 0045).

 	In regard to claim 2, the combined references teach wherein the collar comprises a memory shape material (Smith et al.: paragraph 0042).  

 	In regard to claim 4, the combined references teach wherein each pressure pad module comprises an inwardly-facing protuberance (Smith et al: paragraphs 0093-0094).  

 	In regard to claim 5, the combined references teach wherein the inwardly-facing protuberance has a shape that is adjustable (Smith et al: inflatable protuberances adjust shape as inflated or deflated; paragraphs 0024).  

 	In regard to claim 6, the combined references teach wherein the inward-facing protuberance is inflatable (Smith et al: inflatable protuberances; paragraphs 0024).  

 	In regard to claim 7, the combined references teach wherein the inwardly-facing protuberance comprises a resilient and deformable band (Smith: bladder is resilient and deformable: paragraph 0092).  

 	In regard to claim 8, the combined references teach wherein each pressure pad module is slidably engaged in a channel and held at a desired location by a fastener (Lee teaches in a second embodiment, the pressure pad modules are attached to the inner circumference of the device via a screw attachment: paragraph 0063; the screw attachment is retained within a channel on an inner side of the collar device: see figure 17).
 	 It would have been obvious before the effective filing date to one having ordinary skill in art to have provided the pressure pad module of Smith with the screw pad attachment and channel as taught by Lee, since the pressure pads of Smith provided on the collar with a screw fastener and channel would provide a releasable attachment means for the pad that allow the pad to be adjusted by reversing the screw to loosen/tighten the pads against the users skin to create an even greater fit around the user’s neck and achieve the desired amount of pressure. 




 	In regard to claim 10, the combined references teach wherein the collar device is adapted to apply an inward pressure on the neck of 10-80 mm Hg (Smith et al.: paragraph 0142 and 0144).

 	In regard to claim 11, the combined references teach wherein each pressure pad module is slidably engaged in a channel on an inner side of the collar device (Lee teaches in a second embodiment, the pressure pad modules are attached to the inner circumference of the device via a screw attachment: paragraph 0063; the screw attachment is retained within a channel on an inner side of the collar device: see figure 17).
 	 It would have been obvious before the effective filing date to one having ordinary skill in art to have provided the pressure pad module of Smith with the screw pad attachment and channel as taught by Lee, since the pressure pads of Smith provided on the collar with a screw fastener and channel would provide a releasable attachment means for the pad that allow the pad to be adjusted by reversing the screw to loosen/tighten the pads against the users skin to create an even greater fit around the user’s neck and achieve the desired amount of pressure. 

 	In regard to claim 12, the combined references teach wherein the partially circumferential body is semi-rigid or rigid (Smith: paragraph 0051 details collar is made of rigid or semi-rigid material)


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2014/0276278) and Lee (US 2009/0173340) in view of Duelo Riu (US 2010/0042138).
 	Smith, Lee, and Duelo Riu fail to teach the system comprising two or more pairs of pressure pad modules.
 	In regard to claim 3, Duelo Riu teaches wherein the system comprises two or more pairs of pressure pad modules (Duelo Riu: teaches removable and changeable pads 17, 17’: paragraph 0029 and claim 11).  
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the pressure device of Smith and Lee with the changeable pads as taught by Duelo Riu, since the pressure device of Smith and Lee provided with the changeable pads would provide a device with removable pads that can be changed out as desired and based upon need (paragraph 0010 of Duelo Riu).

Response to Arguments
Applicant's arguments filed 01/18/22 have been fully considered but they are not persuasive. 
 	Applicant remarks that the prior art to Lee is non analogous to not only Smith but Applicant’s invention and there is no motivation to combine Smith in view of Lee.
 	In KSR, the Supreme Court indicated that "[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability." KSR Int'l v. Teleflex Inc., 127 S. Ct. 1727, 1740 (2007). Smith teaches a collar band with attached pads/modules to provide pressure to points along a user’s neck for therapeutic purposes. Lee teaches a belt/band with pads/modules to provide pressure points to a user’s body for therapeutic purposes. Here, we are taking the well-known collar device with pressure pads/modules of Smith and attaching the pads/modules based upon the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732